Title: From Thomas Jefferson to John H. Craven, 21 September 1807
From: Jefferson, Thomas
To: Craven, John H.


                        
                            Th: Jefferson to mr Craven
                            
                            Sep. 21. 07.
                        
                        Judging from the view of your fields from this place, I think you must have a great deal more corn in culture
                            this year than the 100. acres allowed by our lease. will you be so good as to give me a statement of the quantity now in
                            corn? also whether some of the ground now in corn has not been in corn twice before since the commencement of the lease? I
                            tender you my best wishes.
                    